DETAILED ACTION
This Office Action is in response to the Applicant's communication filed on 09/22/2022. In virtue of this communication, claims 1 – 2, 4 – 5, 7, 9 – 10, 15 – 19 have been amended. Claims 1 – 20 are currently pending in the instant application.
Response to Argument
2.	In view of applicant’s amendment and arguments regarding objections to the claims, these objections are hereby withdrawn.
3.	Applicant’s arguments with respect to claims 1 – 20 have been considered but are moot in view of new ground of rejection because the arguments do not sufficiently apply to reference being applied in the current rejection. 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 – 2, 4 – 5, 7 – 10, 15 – 16, 18 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yiu et al. (hereinafter “Yiu”) (Pub # US 2019/0327651 A1) in view of Chockalingam et al. (hereinafter “Chockalingam”) (Pub # US 2018/0035345 A1).
Regarding claims 1 and 15, Yiu discloses a user equipment (UE) (see UE 300 in Fig. 3) comprising: 
a transceiver (see 315 in Fig. 3, [0057]) configured to receive configuration information for measuring interference from a neighboring cell (see [0075], [0092], [0094], [0096] for the gNB transmits a control message that indicate a trigger condition for transmission, by the UE, of a measurement report based on the channel state information reference signals (CSI-RS), the trigger condition is based on a signal quality measurement (i.e., signal to interference plus noise ratio, SINR) for the CSI-RS from a neighbor cell); and 
a processor operably coupled to the transceiver (see 310/305 in Fig. 3, [0056]), the processor configured to:
measure, via the transceiver, the interference from the neighboring cell based on the configuration information (see [0075], [0087], [0096] for SINR measurement to be performed based on the CSI-RS from the neighbor cell), 
compute a change in the measured interference from the neighboring cell based on a current measured interference level and a threshold (see [0075], [0093] for comparison the signal measurement with threshold, thus compute a change), and 
determine, based on at least in part a determination that the change in the measured interference exceeds a first threshold, whether to generate a measurement report, (see [0075], [0087], [0091] for a predetermined threshold for the signal quality measurement to trigger a transmission of the measurement report, the UE use the event triggers to determine whether to transmit a measurement report based at least partly on signal quality measurements, wherein the measurement report includes information related to signal quality measurements based on reception of CSI-RS from the neighbor cell at the UE, see [0116], [0131] for if A1-A6 measurement events occur (which comparison with thresholds), the UE transmits a measurement report that includes signal quality measurements),
wherein the transceiver is configured to transmit the measurement report on an uplink channel (see [0075], [0081], [0087], [0091], [0099] for a measurement report is transmitted to the gNB, see [0028] for uplink channel transmission from the UE to the eNB). 
Yiu teaches compute a change based on comparison of a current measured interference level and a threshold.
Yiu does not specifically teach compute a change based on a current measured interference level and a previous measured interference level, and wherein the first threshold is an adaptive threshold based on a measured signal quality of a serving cell of the UE.
In an analogous art, Chockalingam discloses compute a change based on a current measured interference level and a previous measured interference level (see Chockalingam, [0023] – [0026], [0038], [0051] where Chockalingam is discussing the UE monitors interference status and the serving signal quality, the UE can receive adequate signal strength, as measured by RSRP levels, but also experience a high level of interference (e.g., from neighbor cells that transmit on the same frequencies and resource elements that carry the reference signals for measuring RSRP), the UE computes the SINR of the serving cell by estimating an interference-plus-noise level for the serving cell using information derived from decoding the reference signals (i.e., previous measured interference level) and combines such information with signal strength measurements for the reference signals to determine SINR value on each resource element on which the reference signals are communicated by the serving cell of the eNodeB to the UE, and the UE compares SINR for the set of resource blocks to a UE-defined signal quality threshold, e.g., TH.sub.SINR to determine whether the signal quality of the serving cell, as measured by the SINR, exceed the TH.sub.SINR), and wherein the first threshold is an adaptive threshold based on a measured signal quality of a serving cell of the UE (see Fig. 6A, [0051] – [0054] for the UE compares the signal strength, e.g., the RSRP, of the serving cell to a network-defined threshold, e.g., TH.sub.RSRP (thus adapted threshold defined by eNodeB).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Yiu, and have compute a change based on a current measured interference level and a previous measured interference level, and wherein the first threshold is an adaptive threshold based on a measured signal quality of a serving cell of the UE such that the change will proceed an initial measurement report to provide for stable communication based on measured and/or estimated signal quality, as discussed by Chockalingam (see Chockalingam, [0005]). 
Regarding claim 7, Yiu discloses a base station (BS) (see BS 400, i.e., gNB in Fig. 4) comprising: 
a processor (see 410/405 in Fig.4, [0056]); and 
a transceiver (see 415 in Fig. 4) operably coupled to the processor, the transceiver configured to: 
transmit configuration information for measuring interference from a neighboring BS (see [0075],  [0092], [0094], [0096] for the gNB transmits a control message that indicate a trigger condition for transmission, by the UE, of a measurement report based on the CSI-RS, the trigger condition is based on a signal quality measurement (i.e., signal to interference plus noise ratio, SINR) for the CSI-RS from a neighbor cell, see [0132] for configuration information); and 
based at least in part on a change in the interference measured from the neighboring BS between a current interference level and a previous interference level exceeding a first threshold (see [0075], [0093] for the UE comparison the signal measurement with threshold, thus a change), receive a measurement report from a user equipment  (see [0075], [0087], [0091] for a predetermined threshold for the signal quality measurement to trigger a transmission of the measurement report, the UE use the event triggers to determine whether to transmit a measurement report based at least partly on signal quality measurements, wherein the measurement report includes information related to signal quality measurements based on reception of CSI-RS from the neighbor cell at the UE, see [0116], [0131] for if A1-A6 measurement events occur (which comparison with thresholds), see [0075], [0081], [0087], [0091], [0099] for a measurement report is transmitted to the gNB).
Yiu teaches compute a change based on comparison of a current measured interference level and a threshold.
Yiu does not specifically teach compute a change based on a current measured interference level and a previous measured interference level, and wherein the first threshold is an adaptive threshold based on a measured signal quality of a serving cell of the UE.
In an analogous art, Chockalingam discloses compute a change based on a current measured interference level and a previous measured interference level (see Chockalingam, [0023] – [0026], [0038], [0051] where Chockalingam is discussing the UE monitors interference status and the serving signal quality, the UE can receive adequate signal strength, as measured by RSRP levels, but also experience a high level of interference (e.g., from neighbor cells that transmit on the same frequencies and resource elements that carry the reference signals for measuring RSRP), the UE computes the SINR of the serving cell by estimating an interference-plus-noise level for the serving cell using information derived from decoding the reference signals (i.e., previous measured interference level) and combines such information with signal strength measurements for the reference signals to determine SINR value on each resource element on which the reference signals are communicated by the serving cell of the eNodeB to the UE, and the UE compares SINR for the set of resource blocks to a UE-defined signal quality threshold, e.g., TH.sub.SINR to determine whether the signal quality of the serving cell, as measured by the SINR, exceed the TH.sub.SINR), and wherein the first threshold is an adaptive threshold based on a measured signal quality of a serving cell of the UE (see Fig. 6A, [0051] – [0054] for the UE compares the signal strength, e.g., the RSRP, of the serving cell to a network-defined threshold, e.g., TH.sub.RSRP (thus adapted threshold defined by eNodeB).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Yiu, and have compute a change based on a current measured interference level and a previous measured interference level, and wherein the first threshold is an adaptive threshold based on a measured signal quality of a serving cell of the UE such that the change will proceed an initial measurement report to provide for stable communication based on measured and/or estimated signal quality, as discussed by Chockalingam (see Chockalingam, [0005]). 
Regarding claims 2, 8, and 16, Yiu in view of Chockalingam disclose measure, via the transceiver, the signal quality of the serving cell of the UE, compute a change in the measured signal quality of the serving cell based on a current measured signal quality and a previous measured signal quality (i.e., a measurement related to a serving cell, wherein the signal quality measurement is less than to the first threshold, see Yiu, [0118], [0131], [0145], [0158]), and determine whether to generate the measurement report further based on a determination that the change in the measured signal quality is less than a second threshold (see Yiu, [0087] for a predetermined threshold for the signal quality measurement to trigger a transmission of the measurement report, see Chockalingam, [0023] – [0026], [0038], [0051] – [0054] for TH.sub.RSRP and TH.sub.SINR). The motivation would provide for stable communication based on measured and/or estimated signal quality, as discussed by Chockalingam (see Chockalingam, [0005]). 
Regarding claims 4, 9, and 18, Yiu in view of Chockalingam disclose the processor is configured to modify the first threshold: as a function of the measured signal quality of the serving cell (see Yiu, [0087], [0118], [0131], [0145], [0158] for A2 event, or see Chockalingam, Fig. 6A, [0051] – [0054] for the UE compares the signal strength, e.g., the RSRP, of the serving cell to a network-defined threshold, e.g., TH.sub.RSRP), as a minimum threshold value or a maximum threshold value selectable based on measured signal quality of the serving cell, or as an inverse, linear, or concave function of the measured signal quality of the serving cell.
Regarding claims 5, 10, and 19, Yiu in view of Chockalingam disclose the configuration information is received in a higher layer radio resource control (RRC) configuration message, the higher layer radio resource control (RRC) configuration message indicates a value for the first threshold and a value for a second threshold, and the change in the measured interference and the change in the measured signal quality are based on at least one of a change in a reference signal received power (RSRP), a reference signal received quality (RSRQ), and a signal to interference and noise ratio (SINR) (see Yiu, [0085] - [0087], [0093] – [0094], [0115] for control messages received at the UE indicates multiple thresholds, multiple RRM measurements (i.e., RSRP, SINR), multiple signal quality measurements and/or multiple event triggers).
6.	Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yiu et al. (hereinafter “Yiu”) (Pub # US 2019/0327651 A1) in view of Chockalingam et al. (hereinafter “Chockalingam”) (Pub # US 2018/0035345 A1) as applied to claims 1, 15 above, and further in view of Dalsgaard et al. (hereinafter “Dalsgaard”) (WO 2021/159424 A1).
Regarding claims 3 and 17, Yiu in view of Chockalingam disclose apply a filter to outputs of the current and previous measured signal qualities (see Yiu, [0069], [0075], [0094] for RMM measurement at the UE based on the CSI-RS, and see Chockalingam, [0052] for the SINR using time-domain filtering, frequency-domain filtering, convolution, or other filtering techniques to fill in SINR values).
Yiu in view of Chockalingam do not disclose specifically layer-3.
In an analogous art, Dalsgaard discloses layer-3 (see Dalsgaard, [0003], [0009], [0021], [0027], [0044] for a CSI-RS measurement for Layer 3 (L3) Radio Resource Management (RRM).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Yiu/ Chockalingam, and have Layer-3 for filter the collected CSI-RS measurement values in order to enable handover. The motivation would provide impact an overall UE power consumption and user experience, as discussed by Dalsgaard (see Dalsgaard, [0043]). 
7.	Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yiu et al. (hereinafter “Yiu”) (Pub # US 2019/0327651 A1) in view of Chockalingam et al. (hereinafter “Chockalingam”) (Pub # US 2018/0035345 A1) as applied to claims 1, 15 above, and further in view of Arora et al. (hereinafter “Arora”) (WO 2021/102184 A2).
Regarding claims 6 and 20, Yiu in view of Chockalingam disclose the configuration information is received via downlink (DL) control (see Yiu, [0028] for use downlink transmissions from an eNB to the UE).
Yiu in view of Chockalingam do not disclose specifically L1 or L2 downlink (DL) control comprising a physical downlink control channel (PDCCH) or medium access control-control element (MAC CE)-based DL control.
In an analogous art, Arora discloses L1 or L2 downlink (DL) control comprising a physical downlink control channel (PDCCH) or medium access control-control element (MAC CE)-based DL control (see Arora, [0064], [0066], [0068] for the downlink control PDCCH carry information originating from higher layers, see [0074] for handling MAC layer).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Yiu/ Chockalingam, and have L1 or L2 downlink (DL) control comprising a physical downlink control channel (PDCCH) or medium access control-control element (MAC CE) such that provides downlink control channel to the UE in order to perform signal quality measurements, as discussed by Arora (see Arora, [0016]). 

Allowable Subject Matter
8.	Claims 11 – 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199. The examiner can normally be reached Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-THUY T TRAN/Primary Examiner, Art Unit 2645